Citation Nr: 0311278	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-07 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals of a left knee injury, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an effective date earlier than August 23, 
1997, for the grant of an increased rating for postoperative 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) in a manner that requires some explanation.  In a 
January 1999 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio granted 
the veteran an increased evaluation for his service-connected 
postoperative residuals of a left knee injury; the rating was 
increased from non-compensable (0 percent) to 20 percent 
disabling, effective August 23, 1997.  In a February 1999 
statement the veteran expressed disagreement with the 
evaluation assigned by the January 1999 rating decision, as 
well as with the effective date assigned the increase in 
evaluation.  The veteran was issued a statement of the case 
in March 1999 which addressed the issues of entitlement to an 
increased rating for postoperative residuals of a left knee 
injury, and entitlement to an effective date earlier than 
August 23, 1997, for the assignment of a 20 percent rating 
for the left knee disability.  On a VA Form 9 received in 
April 1999, the veteran checked the box indicating that he 
was appealing all issues listed in the statement of the case.

By a November 1999 rating decision, the RO increased the 
evaluation assigned the postoperative residuals of a left 
knee injury to 30 percent, and granted service connection for 
left lower extremity common peroneal nerve damage with foot 
drop, assigning a 30 percent evaluation therefor effective 
April 19, 1999.  No further communication was thereafter 
received from either the veteran or his representative 
regarding the evaluation assigned the veteran's left lower 
extremity common peroneal nerve damage with foot drop until 
July 2001.  At that time, the veteran presented testimony as 
to that issue from the RO at a video conference hearing held 
before the undersigned, seated in Washington, DC.  

As indicated above, while the veteran perfected his appeal of 
the issues of entitlement to an increased rating for 
postoperative residuals of a left knee injury, as well as 
entitlement to an effective date earlier than August 23, 
1997, for the grant of an increased rating for the 
disability, he did not initiate an appeal of the November 
1999 rating decision which granted service connection for 
left lower extremity common peroneal nerve damage with foot 
drop and which assigned a 30 percent evaluation therefor.  
Accordingly, the issues currently before the Board are as 
listed on the title page of this action.

Given the veteran's July 2001 testimony as to his left lower 
extremity nerve damage, the Board refers the issue of 
entitlement to an increased disability rating for left lower 
extremity common peroneal nerve damage with foot drop to the 
RO for appropriate action.

The Board additionally notes that, at his July 2001 hearing, 
the veteran argued that service connection, to include on a 
secondary basis, was warranted for right knee, bilateral hip, 
low back and right lower extremity disabilities, and for 
right foot growths.  The Board notes that a May 1995 rating 
decision denied entitlement to service connection for right 
knee and left hip disabilities.  The Board therefore also 
refers the issues of entitlement to service connection for 
right hip disability, right lower extremity disability, low 
back disability and right foot growths, as well as the issues 
of whether new and material evidence has been submitted to 
reopen claims for service connection for right knee and left 
hip disabilities, to the RO for appropriate action.

The Board lastly points out that the RO did not make the 
veteran's claims file available to either the Board or to the 
veteran or his representative in time for the July 2001 
hearing, and that following the hearing the veteran's claims 
file was transferred to a Washington, DC staff office of the 
Veterans Benefits Administration (VBA) for the apparent 
purpose of conducting an internal review of the RO's 
determinations in the instant case.  The record reflects that 
the claims file was thereafter transferred back to the RO, 
and that the RO did not return the case to the Board until 
October 2002.  The Board regrets the delay associated with 
the VBA's handling of the veteran's claim, and notes that the 
undersigned in May 2003 granted a motion to advance the 
veteran's case on the docket.  


REMAND

The veteran contends that the evaluation assigned his 
postoperative residuals of a left knee injury does not 
accurately reflect the severity of that disability.

On November 9, 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).

The record reflects that the RO has not provided the veteran 
with the notice to which he is entitled under 38 U.S.C.A. 
§ 5103(a).  Although the Board, in January 2002, provided him 
with the text of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126, as well as the text of the regulations 
implementing the VCAA, in light of the decision of the United 
States Court of Appeals for the Federal Circuit, in Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003), the Board is of the opinion that a remand 
is required in order to ensure that the veteran receives the 
assistance to which he is entitled under the VCAA and the 
implementing regulations.

On the issue of entitlement to an increased disability rating 
for postoperative residuals of a left knee injury, the record 
reflects that the veteran was examined by VA in connection 
with his claim in October 1998, at which time he exhibited 
pain, aching, soreness and tenderness throughout range of 
left knee motion testing.  The examiner noted the presence of 
atrophy affecting the left thigh, as well as some give-way of 
the left knee.  Notably, the examiner did not adequately 
assess the functional loss due to pain.  Nor did the examiner 
assess the extent of functional impairment during flare-ups 
or on repeated use, or the extent of functional impairment 
due to incoordination, weakness or excess fatigability.

The veteran was afforded another VA examination of his 
disability in June 1999, which was conducted by the same 
examiner who conducted the October 1998 examination.  While 
physical examination disclosed the presence of pain, soreness 
and tenderness throughout range of left knee motion testing, 
the examiner again did not adequately assess the functional 
loss due to pain.  Under the circumstances, the Board finds 
that further VA examination of the veteran is warranted.

The Board also notes that the veteran testified at his July 
2001 hearing that he had received VA vocational 
rehabilitation benefits; the veteran's VA vocational 
rehabilitation folder is not on file.  In addition, the 
veteran reported receiving treatment at the VA Outpatient 
Clinic in Canton, Ohio; records from that facility have not 
been obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
the veteran's VA vocational 
rehabilitation file, and medical 
records for the veteran from the VA 
Outpatient Clinic in Canton, Ohio 
for January 1995 to the present, 
should be obtained.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by physician with appropriate 
expertise who, preferably, has not 
previously examined the veteran, to 
determine the nature and severity of 
the veteran's postoperative 
residuals of a left knee injury.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed, and 
all findings should be reported in 
detail.  The extent of any left knee 
instability or subluxation should be 
noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The physician should also provide an 
opinion concerning the impact of the 
veteran's service-connected left 
knee disability on his ability to 
work.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
RO should re-adjudicate the issue of 
entitlement to an increased 
disability rating for postoperative 
residuals of a left knee injury, and 
the issue of entitlement to an 
effective date earlier than August 
23, 1997, for the grant of an 
increased rating for postoperative 
residuals of a left knee disability.  
In re-adjudicating the increased 
rating claim, the RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The RO should 
also determine whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

